DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2013/0003118 A1) “Ito” in view of “Tadachi et al.” (US 2019/0163421 A1) “Tadachi”.

1. Ito teaches: An image forming apparatus ("The image forming apparatus 101" [0029]) operable to acquire an event notification indicating an occurrence of a print job ("PRINT JOB CREATION REQUEST S1602" [FIG. 16]) from a server ("PRINT SERVER 103" [FIG. 16]) and to acquire and execute the print job in accordance with content of the event notification (“PUSH PRINT REQUEST S1604” and "PRINT PROCESSING S1605" [FIG. 16]), the image forming apparatus comprising: at least one memory ("RAM 202", “PROGRAM ROM”,  “DATA ROM 203”, “EXTERNAL STORAGE DEVICE 211”, or “NON-VOLATILE MEMORY 209” [FIG. 2]) that stores a set of instructions ("a control program stored in a program read-only memory (ROM)" [0035]); and at least one processor ("CPU 201" [FIG. 2]) that executes the instructions ("a central processing unit (CPU) 201 executes various types of processing based on a control program stored in a program read-only memory (ROM) in a ROM 203 or in an external storage device 211." [0035]), the instructions, when executed, causing the image forming apparatus to perform operations comprising: setting a setting value for communication with the server based on a user operation ("PRINT REQUEST S1601" [FIG. 16] [0118] or “PRINT REQUEST S801 [FIG. 8] [0060] user’s operation of a print request); based on the set setting value ("push printing and pull printing" [0031]), changing whether to make a request to the server such that the event notification be performed by a push method each time the print job ("The printing system of the present embodiment in FIG. 1 is capable of push printing and pull printing. When the push printing is performed, the computer 102 transmits the print data stored in the computer 102 to the image forming apparatus 101 and the image forming apparatus 101 prints the received print data." [0031]) or to make a request to the server such that the event notification be performed by a pull method in response to an event acquisition request (When the pull printing is performed, the image forming apparatus 101 acquires a document (print data) stored in the server 103 and prints the acquired print data [0031]); and in a case where the event notification is received, acquiring and processing the print job whose occurrence is notified by the acquired event notification ("PRINT PROCESING S1605" for push processing [FIG. 16] or “PRINT PROCESSING S810” [FIG. 8]).
Ito does not explicitly teach that the setting value for the "PRINT REQUEST S1601" [FIG. 16] [0118] for push printing or the “PRINT REQUEST S801 [FIG. 8] [0060] for pull printing is performed by a user operation.
However, Tadachi teaches that push printing or pull printing can be a setting value performed by a user operation as shown in FIG. 6. [0048].
The setting values of Ito for push printing and pull printing can be modified by Tadachi where the user selects the mode of communication as pushing or pulling.
The motivation for the combination is provided by Tadachi “An object of the present invention is to provide a print control apparatus, a control method of a print control apparatus, and a recording medium for suppressing information leakage due to 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The image forming apparatus according to claim 1, wherein the request to the server is an event acquisition request including, as an attribute, information on whether or not the push method is to be used ("push printing" [0031] of Ito or “PUSH PRINT” [FIG. 6] of Tadachi), and the event notification is received from the server as a response to the event acquisition request (e.g. "PUSH PRINT REQUEST S1604" [FIG. 16] of Ito.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
4. The image forming apparatus according to claim 1, wherein the operations further comprise, in a case where a request is made for the event notification to the server by the pull method ("PRINT REQUEST S801" [FIG. 8] of Ito), transmitting the event acquisition request to the server ("PRINT JOB CREATION REQUEST RESPONSE S805" [FIG. 8] of Ito.) at a time interval notified by the server as a response to the request (There is an interval of time between the ("PRINT REQUEST S801” and the ("PRINT JOB CREATION REQUEST RESPONSE S805" [FIG. 8] of Ito.)
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The image forming apparatus according to claim 1, wherein in a case where print job retention is set, a storage process of storing the acquired print job in a storage unit of the image forming apparatus is executed as the processing corresponding to the acquired print job ("FIG. 7 illustrates a screen where a list of documents stored in the external storage device 312 of the server 103 " [0056].  The print jobs are retained as stored jobs and can be pull printed as shown in FIG. 8 of Ito.), and in a case where print job retention is not set, a print process based on the acquired print job is executed as the processing corresponding to the acquired print job (when there is push printing as shown in FIG. 16 of Ito, the print jobs can be printed straight-away without print job retention) 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

6. The image forming apparatus according to claim 5, wherein the operations further comprise: controlling to display a selection screen for selecting a print job to be printed from among print jobs stored in the storage unit in the processing in accordance with acceptance of a predetermined user operation (print jobs stored and selected “705” as shown in FIG. 7 of Ito); and executing printing based on the print job selected via the selection screen (printing can be executed based on push or pull printing as in FIG. 6. [0048] of Tadachi.). 
The setting values of Ito for push and pull printing for the print job can be modified by Tadachi for the user to select the mode of communication as pushing or pulling for the print job.
The motivation for the combination is provided by Tadachi “An object of the present invention is to provide a print control apparatus, a control method of a print control apparatus, and a recording medium for suppressing information leakage due to a print job being printed when the user is not waiting at the printer.” [0004].  For example, to preserve confidentiality [0067].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

7. The image forming apparatus according to claim 1, wherein by the setting, either a first setting value for persistently connecting with the server ("push printing" [0031] of Ito.) or a second setting value for not persistently connecting to the server is set as the operation setting of the image forming apparatus (“pull printing" [0031] of Ito.) based on the user operation (user operation of selecting ‘PUSH PRINTING” or “PULL PRINTING” [FIG. 6] of Tadachi.).  Note: [0008] of Applicant’s PG Publication US 2020/0364018 A1 defines “push method that requires a persistent network connection.” “In the case of a persistent connection, step S1302 is executed; otherwise, the cloud print event control unit 508 executes the event detection process of the pull method of step S1308 and step S1309.” [0075].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8. The system of Claim 8 has been analyzed in view of the system of Ito as shown in FIG. 1, in view of Claim 1, and further in view of “PRINT JOB CREATION REQUEST RESPONSE S1603” [FIG. 16] of Ito as the claimed predetermined condition from the image forming apparatus and “PUSH PRINT REQUEST S1604” [FIG. 16] of Ito as the server’s transmission of the event notification indicating an occurrence of a print job to the image forming apparatus.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


9. The non-transitory computer-readable storage medium of claim 9 has been analyzed in view of the “computer-readable storage medium” [Claim 10] of Ito and further in view of claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

  	10, 11, and 13-16.  The method of claims 10, 11, and 13 through 16 have been analyzed in view of the method of Ito “CONTROL METHOD” [TITLE], and further in view of claims 1, 2, and 4-7 respectively. 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claims are rejected.

Allowable Subject Matter

Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Additional Relevant Prior Art

Prior Art which is relevant; but not relied upon in this Office Action is Otani (JP 4577803) Machine Translation, which teaches a push and pull request [0007]–[0014] and a predetermined event [0045].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675